Citation Nr: 0830437	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.	Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The veteran had active service from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois that denied the benefit sought on 
appeal. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran is not currently shown to have post-traumatic 
stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008);  38 C.F.R. § 3.159 (2007).  The notification 
obligation in this case was accomplished by way of a letter 
from the RO to the veteran dated in August 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since there is no 
competent medical evidence indicating that the veteran has 
the disorder in question, and this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case, and has been 
informed of the evidence considered, the pertinent laws and 
regulations, and a rationale for the decision reached in 
denying the claim.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
alleged any error or deficiency in the accomplishment of the 
duty to notify or the duty to assist.  In this regard, the 
Board notes that the veteran recently identified several 
sources of treatment, and indicated that until 2006 he was 
receiving disability benefits from the Social Security 
Administration (SSA).  He has not alleged that any of those 
sources of treatment are relevant to his PTSD claim, and 
specifically indicated that his SSA disability benefits were 
based on his back disorder.  In the absence of any suggestion 
from the veteran or the record that those sources of medical 
evidence are relevant to the PTSD claim, the Board finds that 
VA's duty to assist him in obtaining such records has been 
fulfilled.  The record also shows the veteran was examined in 
connection with his claim in January 2005.  

Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal. 

The veteran essentially contends that he has PTSD as a result 
of a stressful incident he was exposed to while serving at 
the Vandenberg Air Force Base in California.  The veteran has 
reported that when he was in California he was digging a 
ditch and the ditch caved in on him, almost burying him 
alive. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  Service connection for PTSD requires three elements 
to be present: (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a);  (2) medical evidence 
of a causal nexus between current symptomatology and a 
claimed in-service stressor;  and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," that is, credible, and "consistent 
with the circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b);  38 C.F.R. § 3.304 
(d), (f);  Dizoglio v. Brown, 9 Vet. App. 163, 165 (1996);  
West v. Brown, 7 Vet. App. 70, 76 (1994);  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997);  Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

This appeal is denied on the basis that the veteran is not 
diagnosed by competent medical evidence to have PTSD.  
Competent medical evidence means, in part, evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1). 

A review of the service medical records discloses no evidence 
of complaints, treatment, or diagnosis of any psychiatric 
disorder.  A physical examination, performed in March 1964 in 
connection with the veteran's separation from service, shows 
no psychiatric diagnosis, and on the Report of Medical 
History portion of the examination, the veteran denied 
frequent trouble sleeping;  depression or excessive worry;  
loss of memory or amnesia;  and nervous trouble of any sort.
After service, the records contain no treatment for 
psychiatric symptomatology, and no diagnosis or suggestion of 
a diagnosis of PTSD.  A January 2005 VA medical examination 
stated that there was no evidence of PTSD or other 
psychiatric disorder other than the veteran's alcohol 
dependency, and that while the veteran has had a life 
threatening stressor, there was no significant distressing 
intrusive thoughts or nightmares as a result, or significant 
arousal or avoidance associated with the stimulus.  None of 
the medical evidence is otherwise suggestive of PTSD, or of 
any linkage of any psychiatric symptoms to the veteran's 
military service. 

Based on this record, the Board finds that service connection 
for PTSD is not warranted since there is no medical evidence 
that shows the veteran has been diagnosed as having PTSD.  
Although the veteran maintains that he has the disorder, as 
evidenced by his statement received in September 2004 stating 
he has intrusive thoughts about being buried alive, his 
theory regarding this linkage is not competent medical 
evidence.  It is well-established that laypersons, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 
 
Therefore, the medical evidence is against the claim.  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating that he currently has PTSD and medical 
evidence demonstrating a nexus or relationship between that 
disorder and service by way of correspondence from the RO to 
him, but he did not do so.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5103(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a current disability and a relationship between a 
current disability and service.  

Accordingly, the Board concludes that service connection for 
PTSD is not established in the absence of competent medical 
evidence demonstrating the presence of that disability and 
competent medical evidence demonstrating a relationship 
between that disorder and service.


ORDER

Service connection for post-traumatic stress disorder is 
denied. 


REMAND

The Board regrets any further delay in adjudicating the 
claim, but finds that additional development is required 
prior to final appellate review. 

The veteran seeks service connection for a back condition 
that he contends is related to an injury incurred in service. 

In the veteran's Authorization for Release of Information 
form dated in April 1998, the veteran provided a list of 
dates of treatment from a couple of doctors.  However, the 
record is incomplete as to the records of the treatment the 
veteran received from one of the doctors, and an attempt must 
be made to obtain them. 

Additionally, the veteran's form of Authorization and Consent 
to Release Information to the VA dated in May 2007 lists 
numerous doctors, both private and VA, that purportedly have 
treated the veteran since his discharge from service in May 
1964.  The VA has a duty to assist claimants in obtaining 
evidence, including relevant records from non-federal agency 
custodians, as well as records from VA medical facilities.  
38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159(c).  Reasonable 
efforts should be made to obtain the records the veteran 
claims are pertinent to the issue remaining on appeal. 

Lastly, given the veteran's assertion that he received 
disability benefits from the SSA on account of his lower back 
disorder until 2006, the RO should attempt to obtain any 
medical records for the veteran in the possession of that 
agency.

Therefore, in order to give the veteran every consideration 
with respect to the lower back claim, this case is REMANDED 
to the RO for the following actions: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the remaining claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran.

4.  Thereafter, and following any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the claim remaining on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

By this REMAND the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


